USCA11 Case: 22-11273      Date Filed: 11/22/2022   Page: 1 of 2




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 22-11273
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
JAVIER SANCHEZ MENDOZA, JR.,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
              for the Southern District of Georgia
          D.C. Docket No. 2:21-cr-00034-LGW-BWC-1
                    ____________________
USCA11 Case: 22-11273         Date Filed: 11/22/2022    Page: 2 of 2




2                      Opinion of the Court                 22-11273


Before JORDAN, BRANCH, and BRASHER, Circuit Judges.
PER CURIAM:
       The Government’s motion to dismiss this appeal pursuant
to the appeal waiver in Appellant’s plea agreement is GRANTED.
See United States v. Boyd, 975 F.3d 1185, 1192 (11th Cir. 2020) (stat-
ing that the “touchstone” for assessing whether an appeal waiver
was made knowingly and voluntarily is whether the court clearly
conveyed to the defendant that he was giving up his right to ap-
peal under most circumstances);United States v. Bushert, 997 F.2d
1343, 1350-51 (11th Cir. 1993) (stating that a sentence appeal waiver
will be enforced if it was made knowingly and voluntarily).